Citation Nr: 1646321	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-00 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center
in Buffalo, New York


THE ISSUE

Whether the Veteran has basic entitlement to more than 48 months of VA education benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) and under the Dependents' Educational Assistance Program (DEA or Chapter 35), to include whether any such basic entitlement must be offset by the use of 23 months and 16 days of educational assistance under Chapter 31 of Title 38 of the United States Code (Training and Rehabilitation of Veterans with Service-Connected Disabilities) during the appeal period.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 2012.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 Certificate of Eligibility issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The July 2012 Certificate of Eligibility notified the Veteran that she was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill; and, that she had 3 months and 0 days of full-time benefits remaining.  The Veteran disagreed with the allowance of only 3 months remaining for her education benefits.  

In April 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who has since left the Board.  A transcript of that hearing is of record.  

The issue was remanded in March 2015.  After the case was returned to the Board on appeal, the appellant was afforded another Board hearing in August 2016 at VA's Central Office before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is also of record.  

During the pendency of this appeal, the Veteran also received 23 months and 16 days of educational assistance pursuant to Vocational Rehabilitation and Employment Program under Chapter 31.  


FINDINGS OF FACT

1.  Prior to entering active service, the Veteran used 45 months of educational assistance pursuant to DEA under Chapter 35 to earn a bachelor's degree; her entitlement to DEA was based on her late father's death in service.  

2.  The Veteran served on active duty from February 1985 to January 2012, during which time she paid into the Montgomery GI Bill (Chapter 30).  

3.  In June 2012, the Veteran made an irrevocable election to receive educational assistance under Chapter 33 (post-9/11 GI Bill) in lieu of educational benefits under Chapter 30.  

4.  A July 2012 Certificate of Eligibility informed the Veteran that her own service qualified her to receive educational assistance under Chapter 33, but she was only entitled to 3 months and 0 days of benefits because of a limitation of 48 months of educational assistance under two or more programs (including both Chapters 33 and 35) and the Veteran had already used 45 months under Chapter 35.  

5.  The Veteran was subsequently notified that she could use 3 months of educational assistance under Chapter 33 to attend the beginning of law school in August 2012; but that her education benefits would be capped at 48 months until October 1, 2013, the effective date of the Caring for Camp Lejeune Families Act of 2012 (codified at 38 U.S.C.A. § 3695 (West 2104), at which time she would be entitled to additional educational assistance under Chapter 33.  

6.  A December 2012 VA Form 28-8872 established a rehabilitation plan for the Veteran under Vocational Rehabilitation and Training Program for Veterans with Service-Connected Disabilities (Vocational Rehabilitation) under Chapter 31 of Title 38, United States Code; and, the Veteran was notified that she may not utilize any other VA education program while enrolled in Vocational Rehabilitation.  The Veteran received 23 months and 16 days of educational assistance under Chapter 31 during the pendency of this appeal.  

7.  Effective October 1, 2013, 38 U.S.C.A. § 3695 was amended to remove Chapter 35 from 38 U.S.C.A. § 3695(a) and extend the aggregate period for which any person may receive assistance under Chapter 35 on the one hand, and any of the provisions of law referred to in 38 U.S.C.A. § 3695(a) (Chapter 33 benefits in this case) to up to 81 months; this was for the purpose of allowing Veterans who use their survivors' or dependents' educational assistance benefits to also establish in their own right entitlement to the full range of benefits based on their own service; and, to deny revival of up to 33 months of Chapter 33 benefits would frustrate the purpose of the law.  

8.  Although the Veteran used 48 months of educational assistance prior to October 1, 2013, she is not barred from reviving up to 33 months of educational assistance under Chapter 33 without regard to any Chapter 35 benefits previously used; however, any revived (and retroactive) entitlement that was previously reduced by prior utilization of Chapter 35 assistance must be offset by the 23 months and 16 days of educational assistance used under Chapter 31 which was used in lieu of Chapter 33 benefits to obtain the same objective (a law degree); thus avoiding unjust enrichment.


CONCLUSIONS OF LAW

1.  Construed liberally, in a manner most favorable to the Veteran, the amended version of 38 U.S.C.A. § 3695, effective on October 1, 2013, entitles the Veteran to a reinstatement of the 33 months of educational assistance under Chapter 33, that was reduced by reason of utilization of Chapter 35 benefits prior to October 1, 2013 to be offset by the 23 months and 16 days of educational assistance used under Chapter 31.  38 U.S.C.A. § 3695; Pub.L. 112-154, Title IV, § 401(a), Aug. 6, 2012, 126 Stat. 1188 (2012) (amending 38 U.S.C.A. § 3695).  

2.  The criteria for entitlement to educational assistance of up to 9 months and 14 days under Chapter 33 have been met.  38 U.S.C.A. § § 3322, 3695; 38 C.F.R. § 21.4022; Pub.L. 112-154, Title IV, § 401(a), Aug. 6, 2012, 126 Stat. 1188 (2012) (amending 38 U.S.C.A. § 3695).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran maintains that VA failed in its duty to notify her of the ramifications of using three months of Chapter 33 educational assistance prior to the enactment of the amended version of 38 U.S.C.A. § 3695; and, that such failure resulted in the loss of up to 33 months of educational assistance under Chapter 33 that she claims she would have otherwise been entitled to beginning on October 1, 2013, the effective date of the amended version of 38 U.S.C.A. § 3695.  

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510.  Here, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  

II.  Educational Assistance under Two or More Programs

The facts in this case are not in dispute.  Prior to entering active service, the Veteran used 45 months of educational assistance pursuant to DEA under Chapter 35 to obtain a bachelor's degree.  The Veteran's entitlement to DEA benefits is based on her late father's death in service to earn a bachelor's degree in 1983.  38 U.S.C.A. § 3501, 3510, 3511

The Veteran served on active duty from February 1985 to January 2012, during which time she paid into the Montgomery GI Bill (Chapter 30).  In June 2012, the Veteran made an irrevocable election to receive educational assistance under Chapter 33 (post-9/11 GI Bill) in lieu of educational benefits under Chapter 30.  See June 2012 Application for VA Education Benefits.  

A July 2012 Certificate of Eligibility notified the Veteran that her own service qualified her to receive educational assistance under Chapter 33, but that she only had 3 months and 0 days of full-time benefits remaining, which she could use until February 1, 2027.  

Prior to October 1, 2013, the law expressly provided that the aggregate period for which any person may receive VA education benefits under two or more listed programs, including the Post 9/11 GI Bill and DEA, may not exceed 48 months.  38 U.S.C.A. § 3695 (a)(4) (West 2002); 38 C.F.R. § 21.4020 (a)(4) (2013).  Additionally, under 38 U.S.C.A. § 3695 (b), no person may receive assistance under Chapter 31 of Title 38 in combination with assistance under any of the provisions of law cited in subsection (a), in excess of 48 months (or the part-tine equivalent thereof) unless the Secretary determines that additional months of benefits under Chapter 31 are necessary to accomplish the purposes of a rehabilitation program in the individual case.  

Thus, at the time of the July 2012 Certificate of Eligibility, the RO correctly informed the Veteran that although she was eligible for 36 months of post-9/11 GI Bill benefits based on her own service, she only had 3 months of her Post-9/11 GI Bill benefits remaining because she had already used 45 months of educational assistance under another program (DEA) and according to the pre-October 1, 2013 statute, the aggregate period for which a person may receive benefits under two or more programs, including both Chapter 35 (DEA) and Chapter 33 (Post-9/11 GI Bill) was capped at 48 months.  

In this regard, however, the Veteran was also informed that although she was limited to three months of assistance under Chapter 33 at that time, that Congress recently passed the honoring America's Veterans and Caring for Camp Lejeune Families Act of 2102 (Public Law 112-154), which, under Section 401 of the Act, increased the aggregate limit of entitlement under Chapter 35 and one or more education programs from 48 months to 81 months.  See September 24, 2012 letter to Senator Lindsey Graham from VA's Undersecretary for Benefits.  The letter also explained that under the new legislation, the Veteran would be eligible to receive 36 months of benefits under the Post-9/11 GI Bill, without any offset based on the previous use of 45 months of Chapter 35 benefits.  

Notably, the letter also indicated that the Act would not become effective until October 1, 2013, and until then, she was limited to the 48-month cap.  Based on this information, the Veteran was advised to use her available three months under Chapter 33, and then wait until October 1, 2013 when her remaining 33 months would be revived under the new Act.  

The Veteran subsequently enrolled in law school and used her three months under Chapter 33 to pay for the first semester.  In the meantime, the Veteran applied for educational assistance under a third program, Vocational Rehabilitation under Chapter 31.  In December 2012, the Veteran was approved for educational assistance under Chapter 31.  A December 2012 Counseling Record - Narrative Report reiterates that the Veteran would be granted the full entitlement of Chapter 33, but the law will not take effect until October 1, 2013.  

The record reflects that the Veteran continued to receive Chapter 31 educational assistance until she graduated from law school in 2015.  During that time period, her appeal as to entitlement to more than 3 months of educational assistance under Chapter 33 remained pending.  

Effective on October 1, 2013, 38 U.S.C.A. § 3695 was amended as follows:  

Chapter 35 was removed from 38 U.S.C.A. § 3695 (a)(4) and a Section (c) was added to read, "The aggregate period for which any person may receive assistance under chapter 35 of this title on the one hand, and any of the provisions of law referred to in subsection (a), on the other hand, may not exceed 81 months (or the part-time equivalent thereof).  

In an October 2013 supplemental statement of the case (SSOC), the RO found that the Veteran was not entitled to any additional educational assistance under Chapter 33.  In so finding, the RO interpreted Section 401(b) of Public Law 112-154 to mean that if a Veteran had exhausted 48 months of Chapter 35 benefits in combination with another educational assistance program, to include Chapter 33, prior to the effective date of the amended version of 38 U.S.C.A. § 3695, then the new law would not apply.  In other words, the RO interpreted the new law to only apply to Veteran's who had not exhausted all 48 months of VA education benefits under the old law at the time of the effective date of the new law.  

The Board disagrees with this interpretation.  A review of the legislative history and the notes of Public Law 112-154 provide the following:

Section 401 (b) notes that the amendment made by subsection (a) shall take effect on October 1, 2013, and shall not operate to revive any entitlement to assistance under chapter 35 of title 38, United States Code, or the provisions of law referred to in section 3695 (a) of such title, as in effect on the day before such date, that was terminated by reason of the operation of section 3695 (a) of such title as so in effect, before such date.  

The RO interprets the above language to mean that the new law does not apply to anyone who already received a total of 48 months of VA education benefits before October 1, 2013.  However, this interpretation is inconsistent with Section 401(c)(1) which states that subject to the cap of 81 aggregate months, in the case of an individual whose period of entitlement to assistance under a provision of law referred to in section 3695(a) of title 38, United States Code (other than chapter 35 of such title), as in effect on September 30, 2013, was reduced under such section 3695(a), as so in effect, by reason of the utilization of entitlement to assistance under chapter 35 of such title before October 1, 2013, the period of entitlement to assistance of such individual under such provision shall be determined without regard to any entitlement so utilized by the individual under chapter 35 of such title.  

Reading Section 401(b) and (c) together, there shall be no revival of benefits actually used prior to October 1, 2013; however, any benefits that were reduced by prior utilization of chapter 35 assistance may be revived.  Thus, because the Veteran used 3 months of Chapter 33 benefits prior to October 1, 2013, she is only entitled to a revival of 33 of the maximum 36 months of benefits, as entitlement to Chapter 33 benefits was reduced by 33 months due to prior utilization of chapter 35 assistance.  In this regard, the Board finds that her Chapter 33 benefits were not "terminated" prior to October 1, 2013 because her July 2012 Certificate of Eligibility indicates that she had until February 1, 2027 to use her Chapter 33 benefits.  Thus, prior to the effective date of the amended statute on October 1, 2013, she had exhausted 3 months of Chapter 33 benefits; however, she was still "entitled" to use the benefit until February 1, 2027.  Thus, the Board finds that her Chapter 33 eligibility had not "terminated" at the point where she had used 48 months of combined assistance under Chapter 33 and Chapter 35.  

In essence, the wording in Section 401(b) is ambiguous given the specific guidance in Section 401(c) with regard to a revival of entitlement reduced by prior utilization of chapter 35 assistance.  Construed liberally, the Board finds that the Veteran has established basic entitlement to a revival of Chapter 33 benefits that were reduced by prior utilization of Chapter 35 benefits even though she was capped at 48 months prior to the effective date of the amended statute.  To find otherwise would frustrate the purpose of the amendment.  The legislative history notes that the House Committee that sponsored the Bill believed that such a change would allow individuals who use their survivors' or dependents' educational assistance benefits to also establish in their own right entitlement to the full range of benefits under Public Law 110-252.  That is exactly the case here.  The Veteran's father died in service and her DEA benefits were established because her father was no longer alive to pay for her education.  Then, the Veteran served on active duty for 26 years and established a separate entitlement to educational assistance under Chapter 33 in her own right.  According to the Undersecretary of Benefits for VA, the Veteran would be entitled to a revival of any Chapter 33 benefits that were previously reduced based on utilization of Chapter 35 beginning on October 1, 2013, without regard whether the Veteran used 48 months of educational assistance prior to that date.  The Board agrees.  

Accordingly, the Board finds that basic entitlement to a revival of 33 months of Chapter 33 benefits is warranted.  However, as noted above, under both the prior and amended versions of 38 U.S.C.A. § 3695(b), no person may receive assistance under Chapter 31 in combination with assistance under any of the provisions of law cited in subsection (a) (which includes Chapter 33) in excess of 48 months (or the part-time equivalent thereof) unless the Secretary determines that additional months of benefits under chapter 31 are necessary to accomplish the purposes of the rehabilitation program.  In this case, the record shows that the Veteran used 23 months and 16 days to complete the purpose of the program, which was to receive a law degree.  

Thus, while the Veteran is entitled to up to 81 months of educational assistance under Chapter 35 and Chapter 33, the law is clear that a person is not entitled to more than 48 months of combined educational assistance under Chapters 31 and 33.  Thus, by law, the Veteran would only be allowed to use 24 months and 14 days before capping out at 48 months of combined educational assistance from Chapter 31 and Chapter 33.  

Furthermore, it is clear from the Vocational Rehabilitation documentation, including the December 2012 narrative report that the purpose of that education assistance was to obtain a law degree.  Likewise, the record is clear that the Veteran used three months of Chapter 33 benefits for this same purpose, and appealed the denial of additional benefits under Chapter 33 while she was going to law school.  Thus, the purpose for which she appealed for revival of Chapter 33 benefits has been fulfilled under Chapter 31.  The Veteran is not entitled to receive Chapter 31 benefits concurrently with any other educational assistance.  Therefore, given that the Veteran used 23 months of educational assistance provided by Chapter 31, it would be unjust enrichment to award that same benefit retroactively under Chapter 33.  Thus, the revived 33 months of Chapter 33 benefits should be offset by 23 months and 16 days of benefits already used under Chapter 31.  To find otherwise would be to ultimately compensate the Veteran twice for the same purpose which would frustrate the rule of non duplication of educational assistance under 38 U.S.C.A. § 3322; 38 C.F.R. § 21.9690.  

Accordingly, the Veteran is entitled to a revival of no more than 9 months and 14 days of Chapter 33 benefits under the Post-9/11 GI Bill (the revival of 33 months of unused Chapter 33 benefits that were previously reduced by utilization of Chapter 35 benefits reduced by the 23 months and 16 days of benefits used under Chapter 31 for the same purpose during the period covered by this claim.  


ORDER

Entitlement to additional educational assistance of no more than 9 months and 14 days of Chapter 33 benefits under the Post-9/11 GI Bill is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


